DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 3/24/2021 is acknowledged.
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/24/2021.

Specification
The disclosure is objected to because of the following informalities: 
Applicant’s specification describes “a virtual vertical axis (v-v’) that symmetrically partitions the main column 100” (page 13 lines 18-19). However, an axis is a line, and a line would not partition the column. A line would simply run through the column. Therefore, an axis could not partition the column as described. 
It appears that Applicant intended to recite a virtual vertical plane that symmetrically partitions the main column.
Applicant should amend the specification to clarify as appropriate, i.e. by replacing instances of the term “axis” with the term --plane--. 
Examiner notes that the use of the term “axis” rather than --plane-- appears to be the result of an inadvertent error. Thus, amending the specification to replace the term “axis” with --plane-- will not be considered to be an introduction of new matter.  
Appropriate correction is required.


Claim Objections
Claims 1-4 are objected to because of the following informalities:  
Claim 1 recites the limitation "the upper end of the dividing wall column" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
With regard to claim 2: In line 4, the word --and-- should be inserted in front of the phrase “a middle boiling component”.
With regard to claim 3: In line 2, a comma should be inserted after “wherein” and before “based on a vertical cross section”.
With regard to claim 4: In line 3, the term “which is” should be deleted.
With regard to claim 4: In line 3, the term “is” at the end of line 3 should be deleted.
With regard to claim 4: In line 6, the term “which is” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the lower end" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 are rejected due to their dependency on indefinite claim 1.
Claim 2 recites “wherein in the crude product, a low boiling component flows out of the column top zone, a high boiling component flows out of the column bottom zone, a middle boiling component flows out of the outflow zone,” in lines 2-4. 

Based on examiner’s understanding of the claimed invention, it seems that Applicant intended for claim 2 to recite something along the lines of --wherein a low boiling component of the crude product flows out of the column top zone, a high boiling component of the crude product flows out of the column bottom zone, and a middle boiling component of the crude product flows out of the outflow zone.--
Applicant should amend claim 2 to clarify as appropriate.
Claim 3 recites the limitation "the total column plate number in the main column" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the inner wall of the feed zone" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “a virtual vertical axis that symmetrically partitions the main column,” in lines 4-5.
This limitation is unclear as it describes an axis that symmetrically partitions the main column. However, an axis is a line, and a line would not partition the column. A line would simply run through the column. Therefore, an axis could not partition the column as claimed.
It appears that Applicant intended to claim a virtual vertical plane that symmetrically partitions the main column.
Applicant should amend claim 4 to clarify as appropriate, i.e. by replacing the term “axis” with the term --plane--. 
Claims 5-8 are rejected due to their dependency on indefinite claim 4.
Claim 5 recites the limitation "the ground" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the distance between the inner wall of the feed zone and the first wall" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the distance between the feed zone and the second wall" in lines 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “wherein based on a vertical cross section, the distance between the inner wall of the feed zone and the first wall is 30% to 70% relative to the distance between the feed zone and the second wall.” This limitation is indefinite for two reasons.
1) The limitation recites “the distance between the inner wall of the feed zone and the first wall”. As discussed above, said limitation lacks antecedent basis. Furthermore, although it is not explicitly stated in the claims, it is understood that, in most, if not all distillation columns, “the inner wall of the feed zone” will form an arc adjacent to the first wall. Therefore, the distance between said inner wall and said first wall will be variable depending on which portions of the walls the distance is measured between.
For the purpose of examination, the claimed distance has been interpreted as the distance between the first wall and the inner wall at its greatest extent within a horizontal cross sectional area. 
Applicant should amend claim 6 to clarify the scope of the claimed distance as appropriate.
2) The limitation recites “the distance between the feed zone and the second wall”. As discussed above, said limitation lacks antecedent basis. Furthermore, although it is not explicitly stated in the claims, it is understood that, the feed zone (in the lower section thereof) is bounded by the second wall. Therefore, claimed distance between the feed zone and the second wall is necessarily zero, and it is necessarily impossible for the distance between the inner wall of the feed zone and the first wall to be 30-70% of the distance between the feed zone and the second wall as claimed.
	It appears that applicant intended to recite --a distance between the inner wall of the feed zone and the second wall-- rather than “the distance between the feed zone and the second wall”. Claim 6 has been interpreted as reciting such for the purposes of examination. Please note that, without the inclusion of further clarifying language, said distance, if claimed, would suffer from the same lack of clarity (see above) as “the distance between the inner wall of the feed zone and the first wall”.
Applicant should amend claim 6 to clarify as appropriate.
	Claim 8 recites “an outflow plate through which a middle boiling component flows out may be formed,” in lines 6-7. The use of the term “may be” renders this limitation indefinite, as it is unclear if features which “may be” are to be treated as optional or required features.
	Presumably, Applicant intendeds for the claimed outflow plate to be required.
	Applicant should amend claim 8 to replace the term “may be” with more definite language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burst et al. (US 2011/0139604), hereafter referred to as Burst.
With regard to claim 1: Burst teaches a dividing wall distillation column for the fractional distillation of a crude product (feed mixture) 11/12/13 (abstract, Figure 1, Paragraph [0040]), the dividing wall distillation column comprising:
A main column having a dividing wall 7/8, a condenser (not explicitly referenced in the specification, but shown attached to the top of the column in Figure 2), and a reboiler (not explicitly referenced in the specification, but shown attached to the bottom of the column in Figure 2) (Figure 2, paragraphs [0040]-[0042]).
Wherein the main column includes, based on a vertical cross section, a feed zone (2/b/4/c/9/f) and an outflow zone (3/d/5/e/10/g) partitioned on one side and the other side, with the dividing wall 7/8 being interposed therebetween, a column top zone 1/a adjacent to the upper end of the dividing wall and a column bottom zone 6 adjacent to the lower end (Figure 2, paragraphs [0011]-[0019] and [0040]-[0042]).
Wherein the dividing wall 7/8 divides a liquid stream into a first stream falling through the feed zone (2/b/4/c/9/f) and a second stream falling through the outflow zone (3/d/5/e/10/g), when a liquid stream condensed in the column top zone 1/a falls to the column bottom zone 6/h (Figure 2, paragraphs [0011]-[0019] and [0040]-[0042]).
Wherein the at least part of the dividing wall 7/8 is positioned to be deflected in the direction of the feed zone so that the ratio of the flow rate of the first stream to the flow rate of the second stream is 1:3, i.e. Burst teaches that the ratio of the flow rate of liquid in the top portion 2/b of the feed zone to the flow rate of liquid in the top portion 3/d of the outlet zone is 1:3 (Figure 2, paragraph [0042]).

Note: Burst explicitly teaches the above-discussed liquid ratio of 1:3. However, Burst’s disclosure suggests that the system could be configured to achieve a different liquid flow ratio (Paragraph [0023]).
Burst is silent to the column being for fractional distillation of a crude product containing vinylidene dichloride (1,1-dichloroethylene). However, apparatus claims are not limited by language regarding the intended use or manner of operating a claimed device, nor are apparatus claims limited by recitations pertaining to the material worked upon (MPEP 2114 and 2115). The column of Burst possess all of the structural characteristics of the claimed dividing wall column. Therefore, the column Burst is necessarily capable of operating in the same manner as the claimed dividing wall column. In other words, Burst’s column is necessarily capable of being used for fractional distillation of a crude product containing vinylidene dichloride (1,1 -dichloroethylene).
With regard to claim 2: The column of Burst is configured such that: a low boiling component (low boiler) 11 of the crude product 11/12/13 flows out of the column top zone 1/a, a high boiling (high boiler) 13 component of the crude product 11/12/13 flows out of the column bottom zone 6h, and a middle boiling component intermediate-boiling desired product) 12 of the crude product 11/12/13 flows out of the outflow zone (3/d/5/e/10/g) (Figure 2, Paragraph [0040]).
Modified Burst is silent to the middle boiling component including vinylidene dichloride (1,1-dichloroethylene) as a main component. However, apparatus claims are not limited by language regarding the intended use or manner of operating a claimed device, nor are apparatus claims limited by recitations pertaining to the material worked upon (MPEP 2114 and 2115). The column of Burst possess all of the structural characteristics of the claimed dividing wall column. Therefore, the column Burst is necessarily capable of operating in the same manner as the claimed dividing wall column. In other words, Burst’s column is necessarily capable of being used for fractional distillation of a crude product containing vinylidene dichloride (1,1 -dichloroethylene), wherein the fractional distillation of the crude product produces a middle boiling component that includes vinylidene dichloride (1,1 -dichloroethylene) as a main 
With regard to claim 3: The column of Burst comprises a total of 41 stages (plates) (paragraph [0042]). The dividing wall 7/8 in Burst is positioned between the 8th and 30th stages (plates) of the column (paragraph [0042]). Thus, it is clear that the dividing wall 7/8 of Burst occupies a length within the column approximately equivalent to the length occupied by 22 out of the total 41 plates within the column. Therefore, based on a vertical cross section of the column, the dividing wall 7/8 has a length of about 54 % relative the length occupied by a total column plate number in the main column.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burst.
With regard to claim 4: Burst teaches all of the limitations of claim 1 as described in the 102 rejections above.
The dividing wall 7/8 of Burst includes:
A first wall (upper section of dividing wall) 7 adjacent to the column top zone 1/a and relatively adjacent to an inner wall of the feed zone on the basis of a virtual vertical axis (plane) that symmetrically partitions the main column (Figure 2, Paragraphs [0011]-[0019] and [0040]-[0042]).
A second wall (bottom section of dividing wall) 7 which adjacent to the column bottom zone (Figure 2, Paragraphs [0011]-[0019] and [0040]-[0042]).
And a third wall (middle section of dividing wall) 8 forming a level difference in an extended form between the first wall and the second wall (Figure 2, Paragraphs [0011]-[0019] and [0040]-[0042]).
Burst is silent to the second wall being on the vertical axis.
However, Burst teaches that the preferred ratio of areas between the diving section of the columns depends on several factors, i.e. e.g. the operating pressure and the division ratio of liquid flows at the upper end of the dividing wall (paragraph [0023]). Furthermore, by conducting a simple mass balance on the column, a person having ordinary skill in the art would recognize that the preferred ratio of areas for the lower section 4/c of the feed zone and the lower section 5/e of the outflow zone would depend on the division ratio of liquid flows at the upper end of the dividing wall as well as the flow rates of the crude product stream 11/12/13 and the middle boiling product side stream 12. In particular, a person having ordinary skill in the art would recognize that it would be advantageous for the cross sectional area of the lower section 4/c of the feed zone to be larger than that of the upper section 2/b thereof to accommodate the additional liquid flow introduced by the feed stream. Likewise, a person having ordinary skill in the art would recognize that it would be advantageous for the cross sectional area of the lower section 5/e of the outflow zone would to be smaller than that of the upper section 3/d thereof to adjust for the lower liquid flow rate resulting from the withdrawal of middle boiling side stream 12. Thus, a person having ordinary skill in the art would recognize the ratio of areas between lower section 4/c of the feed zone and the lower section 5/e of the outflow zone as a result effective variable. Furthermore, a person having ordinary skill in the art would recognize that the ratio of areas between two lower sections is determined by the placement of the second wall (bottom section of dividing wall) 7. Thus, a person having ordinary skill in the art would recognize the placement of the second wall (bottom section of dividing wall) 7 relative to the virtual plane as a result effective variable. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	Absent evidence of unexpected results, it would have been obvious to one of ordinary skill in the art to modify Burst by optimizing the placement of the second wall (bottom section of dividing wall) 7, i.e. by placing the second wall such that it is on the virtual vertical plane, in order to optimize the ratio of areas between the bottom sections 4/c and 5/e of the inflow and outflow sections and obtain a column which has relative flow areas optimized for particular flow rates of the feed stream 11/12/13 and the sidestream 12.
	With regard to claim 5: The third wall 8 is inclined at an angle of 60 °C with respect to the ground (horizontal) (Paragraph [0042]).
	With regard to claim 6: The ratio of areas between the upper section 2/b of the feed zone and the upper section of the outflow zone 3/d in modified Burst is 1:2 (paragraph [0042]). It is understood that cross-section of the column as a whole is circular. It is further understood that the cross-section of the upper section 2/b of the inflow section is semi-circular. With this knowledge it is easily determined using algebra that, at its greatest, the distance between the inner wall of the feed zone and the first wall (upper portion of dividing wall) 7 is about 58% of the column radius.
	As discussed in the rejection of claim 4 above, the second wall (lower portion of dividing wall) 7 in modified Burst is positioned on the virtual vertical plane which symmetrically partitions the main column. Therefore, it is understood that the distance between the second wall and the inner wall of the feed zone is the radius of the column.
Therefore, it is understood that, at its greatest extent, the distance between the inner wall of the feed zone and the first wall (upper portion of dividing wall) 7 is about 58% of the distance between the inner wall of the feed zone and the second wall (lower portion of the dividing wall) 7 at its greatest extent.
With regard to claim 7: In modified Burst the feed zone (2/b/4/c/9/f), is divided into an upper feed zone 2/b and a lower feed zone 4/c with reference to a portion (segment) 9/f where the first wall (upper portion of dividing wall) 7 and the third wall 8 are connected, and wherein the outflow zone (3/d/5/e/10/g) is divided into an upper outflow zone 3/d and a lower outflow zone 5/e with reference to a portion (segment) 10/g where the second wall (lower portion of dividing wall) 7 and the third wall 8 are connected (Figure 2, Paragraphs [0011]-[0019] and [0040]-[0042]).
With regard to claim 8: In modified Burst, the crude product feed 11/12/13 is supplied into the column at a portion (segment) 9/f where the upper feed zone 2/b and the lower feed zone 4/c come into contact with each other (Figure 2, Paragraphs [0011]-[0019] and [0040]-[0042]). Furthermore, the middle boiling component outflow is drawn from a portion (segment) 10/g where the upper outflow zone 3/d and the lower outflow zone 5/e come into contact. Therefore, it is understood that a feed plate into which a crude product 11/12/13 flows is formed at a portion 9/f where the upper feed zone 2/b and the lower feed 4/c zone come into contact with each other, and an outflow plate through which a middle boiling component 12 flows out is formed at a portion 10/g where the upper outflow zone 3/d and the lower outflow zone 5/e come into contact with each other.
In the alternative, a person having ordinary skill in the art would recognize that it is advantageous to supply a distillation column feed to a feed plate and to withdraw a sidestream from an outflow plate as doing so would allow for the separation of the feed and the purity of the sidestream to be controlled with greater accuracy. In particular, a person having ordinary skill in the art would recognize that the use of such plates would allow for the separation of the feed stream and the composition of the middle boiling sidestream to be modeled with greater accuracy.
In the unlikely event that the feed were not supplied to a feed plate and/or the sidestream 11 were not withdrawn from an outflow plate, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Burst by providing a feed plate for the feed in the portion 9/f and an outflow plate for the middle boiling component at the portion 10/g, i.e. such that a feed plate into which a crude product flows is formed at a portion where the upper feed zone and the lower feed zone come into contact with each other, and an outflow plate through which a middle boiling component flows out may be formed at a portion where the upper outflow zone and the lower outflow zone come into contact with each other, in order to obtain a column wherein the separation of the feed and the purity of the sidestream to be controlled with greater accuracy.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burst et al. (US 8,092,655) is the granted patent corresponding to the Burst PG Pub relied upon in the prior art rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772